Citation Nr: 0214626
Decision Date: 10/18/02	Archive Date: 02/07/03

Citation Nr: 0214626	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  96-34 168	)	DATE OCT 18, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

The propriety of the initial evaluation of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.  In that rating decision, the RO granted service 
connection for PTSD from November 13, 1997, the date of 
filing of the service connection claim, and assigned an 
evaluation 10 percent from that effective date.  Thereafter, 
the veteran perfected an appeal of the evaluation.

The Board remanded the claim in June 2000 for additional 
development.

The Board remanded the claim again in September 2002.  For 
the reasons set forward below, that action is vacated.



FINDING OF FACT

All action requested by the September 6, 2002 remand had been 
taken by the RO prior to the date of the remand.



CONCLUSION OF LAW

In order to ensure that the veteran is not denied due process 
of law, the Board's Remand of September 6, 2002 is vacated.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 
20.904 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded the claim on September 6, 2002 after 
concluding that the RO had not issued a supplemental 
statement of the case (SSOC) concerning the claim for a 
greater initial evaluation for PTSD when an SSOC had been 
required.  An SSOC was required after the Remand of June 
2000, because in accordance with that Remand, the RO in 
December 2000 had provided the veteran with a VA examination, 
thus acquiring new evidence relevant to the claim, but it had 
not issued a rating decision granting the claim in full.  See 
38 C.F.R. § 19.31 (2001).  It also appeared to the Board that 
an SSOC was needed to address the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West Supp. 2002), (the VCAA), enacted November 9, 2000.

The September 6, 2002 Remand requested the RO to issue an 
SSOC addressing all new evidence and complying with the 
requirements of the VCAA.

However, after the September 6, 2002 Remand was issued, it 
came to the attention of the Board that in August 2001, the 
RO issued an SSOC considering the report of the December 2000 
VA examination.  In addition, the claims file contains a 
letter sent to the veteran and his representative in July 
2002 addressing the provisions of the VCAA and their 
relevance to the claim.

Thus, all action requested by the September 6, 2002 Remand 
was taken by the RO prior to issuance of the Board's remand.  
Therefore, the Board finds that the September 2002 Remand 
should be vacated.  An appellate decision may be vacated by 
the Board at any time on the request of the appellant or his 
representative or on the Board's own motion when there has 
been a denial of due process.   38 C.F.R. 20.904 (2001).  The 
veteran has a right to immediate consideration of his claim 
by the Board.

Accordingly, a new decision will be entered as though the 
September 2002 Remand had not been made.


ORDER

The Board's Remand of September 6, 2002 is hereby vacated.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals. This order to 
vacate an earlier decision does not constitute a decision on 
the merits of the appeal. 38 C.F.R. § 20.1100(b).





Citation Nr: 0211530	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial evaluation of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.  In that rating decision, the RO granted service 
connection for PTSD from November 13, 1997, the date of 
filing of the service connection claim, and assigned an 
evaluation 10 percent from that effective date.  Thereafter, 
the veteran perfected an appeal of the evaluation.

The Board remanded the claim in June 2000 for additional 
development.


REMAND

In its June 2000 remand, the Board requested that the RO 
accomplish additional development of evidence pertinent to 
the claim for an initial evaluation for PTSD in excess of 10 
percent, to include providing the veteran with a new VA 
examination, and then readjudicate the claim.  The Board 
instructed that if the claim remained denied, the RO was to 
issue a supplemental statement of the case (SSOC).  See 
38 C.F.R. § 19.31 (2001).

A new VA examination was performed in December 2000.  The 
record reflects, however, that the RO did not issue an SSOC 
or, in the alternative, a rating decision granting the claim 
in full.  The Brief filed by the veteran's representative in 
August 2002 assumes that the claim has remained denied.  

New evidence has been developed by the agency of original 
jurisdiction since the Board remanded the claim in June 2000.  
There is no legal authority for a claimant to waive initial 
RO consideration of evidence received by the RO when the case 
is properly before it and that evidence is not duplicative of 
evidence discussed in a prior SOC (or SSOC) and is relevant 
to the issue in concern, nor may an SSOC be waived in such a 
situation.  Therefore, the RO must consider the additional 
evidence, readjudicate the claim, and issue an appropriate 
SSOC if the full benefit sought by the veteran is not 
granted.  38 C.F.R. §§ 19.31, 19.37(a) (2001).  

The Board is not authorized to issue an SSOC.  Thus, the 
claim must be remanded.  

The Board notes that this is a case in which the disability 
rating at issue was rendered with a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims has held that under such circumstances, the evaluation 
of the disability must address all evidence that was of 
record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126, 
(1999).  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.  Hence, 
on remand the RO also must consider whether staged ratings 
may be warranted.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims that, as 
here, were pending before VA as of that date.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

At no point has the veteran been apprised of the provisions 
of the VCAA.  Thus, the veteran has not had notice of, and an 
opportunity to respond to, the RO's view of the question how 
the VCAA affects his claim.  To ensure that the veteran's 
ability to prosecute his claim is not prejudiced, the RO on 
remand must correct these omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993) (holding that when the Board 
addresses a question that has not been addressed by the RO, 
it must consider whether the appellant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to do so and, if not, 
whether the result could be prejudicial to the appellant's 
claim).  

There is no indication in the claims file that the RO has 
given the notice called for by section 5103 of the VCAA and 
the content of which is prescribed in the implementing 
regulation.  See 38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

Therefore, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, in addition to that 
requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures set out in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A) and its implementing regulations 
(66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(b), (c)) are fully complied with 
and satisfied.  All notices required 
under the VCAA must be provided to the 
veteran and his representative before the 
claim is readjudicated.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted in full, 
the RO must provide the veteran and his 
representative should with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits.  
The SSOC must include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal, to include the VCAA and 
its implementing regulations.  The RO 
should consider whether a staged rating 
of the disability is warranted.  
Fenderson.  An appropriate period of time 
should be allowed for the veteran or his 
representative to respond.

The case should then be returned to the Board for any 
appropriate appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until she 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


